t c memo united_states tax_court daniel a colon petitioner v commissioner of internal revenue respondent docket no 13933-16l filed date nancy ortmeyer kuhn for petitioner trevor b maddison for respondent memorandum opinion ruwe judge pursuant to sec_6330 petitioner seeks review of the internal_revenue_service office of appeals determination to proceed with 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure collection action by levy of unpaid trust fund recovery penalties tfrps for the tax periods ending september and date the only issue for decision is whether respondent abused his discretion by sustaining the proposed levy background the parties submitted this case fully stipulated pursuant to rule some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in the commonwealth of virginia when he filed his petition during the periods at issue petitioner was the chief_executive_officer of two related entities saint catherine physician services scps and saint catherine hospital sch the commissioner investigated petitioner for tfrp liabilities for both entities 2we issued an order on date granting the parties’ joint motion to submit the case without trial pursuant to rule 3we will issue an order overruling respondent’s objection to the introduction of exhibits 20-p through 41-p which are attached to the stipulation of facts scps-tfrp investigation and appeals hearing on date the commissioner issued petitioner a letter do notifying petitioner of his intent to assess tfrps against petitioner for scps’ unpaid employment_taxes for the tax periods ending september and date in the letter the commissioner also informed petitioner of his right to appeal or protest the proposed assessment with the office of appeals on or about date petitioner timely appealed the proposed assessment petitioner’s appeal was assigned to appeals officer ao frederick anderson petitioner had a hearing to dispute the tfrps on or about date ao anderson notified petitioner that he intended to recommend that the tfrps be assessed in response petitioner’s counsel requested that the case be forwarded to the area director so that petitioner could challenge the proposed assessment on date the office of appeals notified petitioner that the tfrps would be assessed on date the commissioner timely assessed the tfrps against petitioner for scps’ unpaid employment_taxes for the tax periods ending september and date ao anderson secured supervisory approval for the penalty assessment sch-tfrp investigation and appeals hearing the record is unclear as to whether petitioner received a letter from the commissioner for tfrps for sch but petitioner disputed the proposed tfrps for sch’s unpaid employment_tax liabilities for the tax periods ending june september and date and date petitioner’s case was assigned to ao beverly f levine on date the office of appeals issued petitioner a letter date letter stating we have considered your protest and the evidence and arguments in support of your position against the trust fund recovery penalty assessment we are returning your case file to the area director with the determination that you be relieved of liability for the tax periods indicated above the date letter referred to the tax periods ending it did not refer to a specific entity list the entity it applied to or have an employment identification_number but that letter listed beverly f levine who was handling the sch liability as the person to contact cdp hearing for scps on date the commissioner issued petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing for the tfrps related to scps petitioner timely filed a request for a collection due process cdp hearing in which he claimed irs appeals relieved mr colon of liability for identical tax periods for the trust fund recovery penalty assessment in a related case and related_taxpayer therefore he should be relieved for sic liability for these trust fund recovery penalties as well petitioner checked the collection alternative box for i cannot pay balance petitioner’s cdp hearing was initially assigned to settlement officer so robert carbaugh on date so carbaugh sent petitioner a letter acknowledging his request for a cdp hearing in that letter so carbaugh notified petitioner that in order for him to consider a collection alternative petitioner needed to submit a completed form 433-a collection information statement for wage earners and self-employed individuals and proof that estimated_tax payments were paid in full for the year to date on date petitioner’s counsel called so carbaugh to contest the levy and she submitted via facsimile a copy of the date letter on date so carbaugh sent an email to ao levine requesting certain documents related to ao levine’s tfrp hearing with petitioner to ascertain whether petitioner was relieved of liability for the tfrps at some point 4although not explicitly stated in the email it is evident that so carbaugh tried to determine whether petitioner was relieved of liability for the tfrps continued thereafter a notice_of_determination was drafted stating that collection action was not sustained because ao levine relieved petitioner of the trust fund recovery penalty for the periods ending and the notice was signed by appeals team manager rhonda warren but was never issued in the case activity record for the cdp hearing so carbaugh stated that he informed petitioner’s counsel that a determination will be made to not sustain the collection action on date so khalilah a pollock sent an email to richard w bliss stating there has been a mistake in the processing and handling of petitioner’s case please do not issue the notice_of_determination on or about date petitioner’s cdp hearing was reassigned to so maria smith so smith determined that the date letter applied only to petitioner’s tfrp liabilities for sch and not the liabilities for scps thus petitioner was not relieved of the tfrps for scps according to the case activity record petitioner’s counsel and so smith had a telephone conference call on date during which so smith explained to petitioner’s counsel that the october continued related to scps because that was the liability the commissioner sought to collect 5so pollock’s and mr bliss’ relationship to petitioner’s cdp hearing is unclear letter did not relieve petitioner of his tfrp liabilities for scps so smith also explained that she could assist with collection alternatives petitioner’s counsel seems to have told so smith that the date letter applied to sch and scps and that petitioner was not interested in a collection alternative so smith then told petitioner’s counsel that she would have no choice but to issue a notice_of_determination on date the office of appeals issued petitioner a notice_of_determination sustaining the proposed levy which was signed by appeals team manager rhonda warren petitioner timely filed a petition with this court a standard of review discussion where the validity of a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 where the taxpayer’s underlying liability is not properly at issue we review the office of appeals’ determination for abuse_of_discretion only 131_tc_197 goza v commissioner t c pincite a determination is an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may raise a cdp challenge to the existence or amount of his underlying tax_liability only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 receipt of a letter constitutes a prior opportunity to dispute the taxpayer’s liability solucorp ltd v commissioner tcmemo_2013_118 at morgan v commissioner tcmemo_2011_290 wl at mcclure v commissioner tcmemo_2008_136 wl at see 132_tc_301 petitioner does not dispute that he received a letter and the parties stipulated that petitioner had a hearing to dispute the tfrps for scps with the office of appeals therefore petitioner is not entitled to contest the underlying tfrps in this court and we will review the determination to sustain the proposed levy only for abuse_of_discretion 6the stipulation states petitioner had an appeals hearing to dispute his underlying liability for saint catherine physician services b analysis in deciding whether so smith abused her discretion in sustaining the proposed levy we review the record to determine whether she properly verified that the requirements of applicable law or administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that so smith properly considered all of these factors when making her determination petitioner contends that ao anderson abused his discretion by finding petitioner liable for the tfrps for scps ao anderson conducted petitioner’s hearing with the office of appeals to determine whether petitioner was liable for the underlying tfrps thus petitioner is not challenging the determination to sustain the proposed levy but is challenging ao anderson’s decision regarding the underlying liability we cannot consider ao anderson’s decision in this case see sec_6330 petitioner contends that the date letter precludes the commissioner from collecting the tfrps for scps under principles of contract law we need not decide how the principles of contract law interact with the date letter because the weight of the evidence proves that the letter does not apply to the tfrps for scps it applies only to the tfrps for sch petitioner’s underlying liability hearing for the sch tfrps was assigned to ao levine ao levine appears to have signed an appeals transmittal and case memo-tfrp atcm relieving petitioner of tfrps for the tax periods and the atcm lists the related corporate entity as saint catherine hospital of and does not mention scps there is nothing in the record drafted by ao levine regarding the tfrps for scps the date letter listed ao levine who was handling the sch liability as the person to contact additionally the date letter was issued months after the commissioner assessed the tfrps for scps accordingly the date letter does not apply to the tfrps for scps and does not preclude the commissioner from collecting these liabilities petitioner contends that sec_6672 violates the fifth_amendment to the constitution under the void for vagueness doctrine the void for vagueness doctrine requires the invalidation of laws that are impermissibly vague fcc v fox tv stations inc 567_us_239 a statute is impermissibly vague 7the commissioner assessed the tfrps for scps on date if it fails to provide a person of ordinary intelligence fair notice of what is prohibited or is so standardless that it authorizes or encourages seriously discriminatory enforcement 553_us_285 however perfect clarity and precise guidance are not required 491_us_781 sec_6672 imposes a tfrp on a ny person required to collect truthfully account for and pay over any_tax imposed by this title who willfully fails to collect such tax or truthfully account for and pay over such tax or willfully attempts in any manner to evade or defeat any such tax or the payment thereof the statute allows a tfrp to be imposed on any person who is responsible for certain enumerated duties and whose conduct is willful a man of ordinary intelligence can determine that the willful failure of a responsible_person to collect account for and pay over employment_tax is prohibited and this fairly clear definition does not lay a foundation for arbitrary enforcement accordingly sec_6672 is not void for vagueness petitioner contends that so smith was not an impartial appeals officer because her supervisor rhonda warren had prior involvement with the case under sec_6330 a cdp hearing to contest a levy must be conducted by an impartial officer_or_employee with no prior involvement prior involvement is defined as participation or involvement in a matter other than a cdp hearing held under either sec_6320 or sec_6330 that the taxpayer may have had with respect to the tax and tax period shown on the cdp_notice sec_301_6330-1 a-d4 proced admin regs there is no evidence that ms warren had any involvement in any matter relating to petitioner except for the cdp hearing accordingly ms warren’s involvement did not violate sec_6330 petitioner contends that so smith did not comply with the verification requirements of sec_6330 he seems to argue that it was an abuse_of_discretion for so smith not to look at the tfrp file for schs an so is not required to look at any particular document 118_tc_365 ndollar_figure aff’d 329_f3d_1224 11th cir and petitioner has not pointed to anything in the tfrp file that so smith needed to verify accordingly so smith did not run afoul of the verification requirements by not looking at the tfrp file finding no abuse_of_discretion in any respect we will sustain the proposed collection action in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
